Citation Nr: 0835579	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-03 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to 
include as due to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In August 2007, the Board remanded the issues of service 
connection for hypertension and for left ear hearing loss for 
additional development and adjudication.  The RO subsequently 
issued a rating decision, dated in April 2008, which granted 
service connection for a left ear hearing loss, effective 
from April 2003.  


FINDING OF FACT

Hypertension was caused by the veteran's service-connected 
post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

Hypertension is proximately due to or the result of the 
veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Service connection is in effect for the following 
disabilities: PTSD, rated as 50 percent disabling; diabetes 
mellitus, type II, rated as 20 percent disabling; peripheral 
neuropathy, left lower extremity, rated as 20 percent 
disabling; peripheral neuropathy, right lower extremity, 
rated as 20 percent disabling; peripheral neuropathy, left 
upper extremity, rated as 10 percent disabling; peripheral 
neuropathy, right upper extremity, rated as 10 percent 
disabling; and impotence and bilateral hearing loss, both 
rated as noncompensably disabling.  

Initially, the Board finds that the evidence of record does 
not support the claim of service connection for hypertension 
on a direct basis.  While the veteran's separation 
examination, performed in August 1969, listed a blood 
pressure reading of 154/104, no diagnosis of hypertension was 
noted during the veteran's military service.  Additional 
inservice incidents of high blood pressure readings are not 
shown.  Moreover, there is no medical evidence of record that 
the veteran's current hypertension was incurred in or 
aggravated by his military service.  

In this case, post service treatment reports are silent as to 
any findings relating to hypertension until 1999, thirty 
years after his discharge from the service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Additionally, a VA examiner in February 
2008, after reviewing the veteran's claims folder, including 
his service medical records, opined that hypertension was 
"less likely as not (less than 50/50 probability) caused by 
or a result of service-connected elevated blood pressure or 
diabetes mellitus."  In support of the opinion, the examiner 
noted that there was "no military record diagnosis of 
hypertension and current normal microalbumin precludes 
hypertension caused by diabetes-related renal disease.  There 
is no known PTSD-related etiology of hypertension."  

In contradiction to his previous opinion, the VA examiner in 
February 2008, further opined that hypertension was "as 
least as likely as not (50/50) caused by or a result of 
military connected PTSD."  In support of this opinion, the 
examiner stated that the "[e]tiology of hypertension is as 
likely as not caused by military related PTSD.  See 
connection of these two pathologies in the following 
reference: JOURNAL OF THE NATIONAL MEDICAL ASSOCIATION Vol. 
99, No. 6, June 2007 645."  See Updesh Singh Bedi, M.D., 
Rohit Arora, M.D., Vol. 99, No. 6, Cardiovascular 
Manifestations of Posttraumatic Stress Disorder, Journal of 
National Medical Association, 642, 645 (June 2007).  


Applying all benefit of the doubt to the veteran, the Board 
finds that the totality of the evidence of record supports 
the veteran's claim of entitlement to service connection for 
hypertension, secondary to his service-connected PTSD.


ORDER

Service connection for hypertension, secondary to service-
connected PTSD, is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


